United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.S., Appellant
and
DEPARTMENT OF THE NAVY, PUGET
SOUND NAVAL SHIPYARD, Bremerton, WA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-734
Issued: July 15, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Acting Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 12, 2014 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ (OWCP) decision dated January 29, 2014. Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has a ratable hearing loss entitling him to a schedule
award.
FACTUAL HISTORY
Appellant, a retired 52-year-old quality assurance specialist, filed an occupational disease
claim (Form CA-2) on August 23, 2013, alleging that he sustained a bilateral hearing loss caused
1

5 U.S.C. § 8101 et seq.

by factors of his federal employment. While working at the employing establishment since
1980, he was exposed to noise from 1980 to 2000 while working as a machinist. Appellant was
exposed to noises from lathes, mills, shapers, drills, grinders, cranes, a sand blaster, compressors,
a balancing machine; loud noises generated by manufacturing, repairing and testing processes for
shipboard machinery; shop lights producing loud humming noises; appellant was also exposed to
loud noise from chipping guns, hammers, impact guns, blowers and air arc welders. He
submitted results of audiograms dated 1984 to 2011, which showed varying degrees of hearing
loss.
In order to determine whether appellant had any permanent impairment in his right and
left ear stemming from his federal employment, OWCP referred him for a second opinion
examination with Dr. Ronald P. Peroff, a Board-certified otolaryngologist. An audiogram dated
October 31, 2013 with an attached calibration certificate, showed hearing levels of 10, 10, 10 and
30 decibels (dB) on the right at 500, 1,000, 2,000 and 3,000 hertz (Hz), respectively and 10, 10,
20 and 60 dB on the left at 500, 1,000, 2,000 and 3,000 Hz. Dr. Peroff found based on the
audiogram results that appellant had a ratable hearing loss of zero percent in the right ear and
zero percent in the left, for a binaural hearing loss of zero percent, pursuant to the American
Medical Association, Guides to the Evaluation of Permanent Impairment (A.M.A., Guides)
(sixth edition). In a November 3, 2013 report, he stated that appellant’s workplace exposure was
of sufficient intensity and duration to have caused and/or aggravated noise-induced hearing loss.
Dr. Peroff advised that appellant had a significant amount of noise exposure with the employing
establishment, which produced bilateral sensorineural hearing loss; however, he stated that,
based on the audiograms of record, particularly the October 31, 2013 audiogram, appellant had
zero percent, nonratable impairment.
The case record was forwarded to an OWCP medical adviser for review and an opinion
as to whether appellant had a ratable hearing loss. In a December 29, 2013 report, Dr. David N.
Schindler, a Board-certified internist, reviewed appellant’s medical record, Dr. Peroff’s
November 3, 2013 report and the statement of accepted facts. He concluded that appellant had
no ratable hearing loss under the sixth edition of the A.M.A., Guides. Dr. Schindler
recommended that hearing aids be authorized for the left ear.
By decision dated January 29, 2014, OWCP accepted appellant’s claim for bilateral
sensorineural hearing loss and authorized purchase of a hearing aid for the left ear.
By decision dated January 29, 2014, OWCP denied appellant’s claim for a schedule
award based on hearing loss, finding that he did not sustain a ratable hearing loss.
LEGAL PRECEDENT
The schedule award provision of FECA2 and its implementing regulations3 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. However, FECA does not
2

5 U.S.C. § 8107.

3

20 C.F.R. § 10.404. Effective May 1, 2009, OWCP began using the A.M.A., Guides (6th ed. 2009).

2

specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.4
OWCP evaluates industrial hearing loss in accordance with the standards contained in the
A.M.A., Guides.5 Using the frequencies of 500, 1,000, 2,000 and 3,000 Hz, the losses at each
frequency are added up and averaged.6 Then, the fence of 25 decibels is deducted. The
remaining amount is multiplied by a factor of 1.5 to arrive at the percentage of monaural hearing
loss.7 The binaural loss is determined by calculating the loss in each ear using the formula for
monaural loss; the lesser loss is multiplied by five, then added to the greater loss and the total is
divided by six to arrive at the amount of the binaural hearing loss.8 The Board has concurred in
OWCP’s adoption of this standard for evaluating hearing loss.9
ANALYSIS
OWCP accepted that appellant sustained a bilateral hearing loss due to noise exposure
from his federal employment.10 The issue is whether appellant sustained a ratable impairment in
accordance with the A.M.A., Guides, entitling him to a schedule award. Dr. Peroff provided an
audiological evaluation and an October 31, 2013 audiogram, which showed a zero percent
binaural hearing loss. Appellant’s audiogram showed hearing levels of 10, 10, 10 and 30 dB on
the right at 500, 1,000, 2,000 and 3,000 Hz, respectively, to find an average of 15. The average
of 15 decibels, reduced by 25 decibels (the first 25 decibels were discounted as discussed above),
equals zero decibels. With regard to the left ear, the audiogram showed hearing levels of 10, 10,
20 and 60 dB on the left at 500, 1,000, 2,000 and 3,000 Hz, respectively, to find an average of
25. The average of 25 decibels, reduced by 25 decibels (the first 25 decibels were discounted as
discussed above), equals 0 decibels. Based on Dr. Peroff’s audiogram OWCP’s medical adviser
determined that appellant did not sustain a bilateral hearing loss.11 The Board finds that he too

4

Id.

5

Federal (FECA) Procedure Manual, Part 3 -- Schedule Awards, Special Determinations, Chapter 3.700.4.b
(January 2010).
6

Id.

7

Id.

8

Id.

9

See Donald E. Stockstad, 53 ECAB 301 (2002); petition for recon. granted (modifying prior decision), Docket
No. 01-1570 (issued August 13, 2002).
10

Frantz Ghassan, 57 ECAB 349 (2006). See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule
Award and Permanent Disability Claims, Chapter 2.808.6(d) (August 2002).
11

A.M.A., Guides 249-51.

3

properly applied the A.M.A., Guides to the October 31, 2013 audiogram to determine that
appellant did not sustain a ratable hearing loss for schedule award purposes.12
Although appellant submitted results from audiometric testing performed from 1984 to
2011, these audiograms are insufficient to satisfy his burden of proof as they do not comply with
the requirements set forth by OWCP. These tests lack speech testing and bone conduction scores
and were not prepared or certified as accurate by a physician as defined by FECA. None of the
audiograms were accompanied by a physician’s opinion addressing how appellant’s
employment-related noise exposure caused or aggravated any hearing loss. OWCP is not
required to rely on this evidence in determining the degree of appellant’s hearing loss because it
does not constitute competent medical evidence and, therefore, is insufficient to satisfy
appellant’s burden of proof.13 Dr. Peroff and the medical adviser provided reasoned opinions
explaining how appellant’s binaural hearing loss was not due to the noise in his employment.
The Board finds that Dr. Peroff’s report represents the weight of the evidence.
On appeal, appellant alleges that he has ringing in his ears, tinnitus, which should entitle
him to a schedule award. The A.M.A. Guides allows for compensation of up to five percent for
tinnitus in the presence of measurable hearing loss if the tinnitus impacts the ability to perform
activities of daily living.14 Appellant has not established that he has measurable hearing loss that
impacts the activities of his daily living.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
The January 29, 2014 decision is affirmed.
CONCLUSION
The Board finds that appellant has not established a ratable, bilateral hearing loss
entitling him to a schedule award.

12

See S.G., 58 ECAB 383 (2007).

13

Joshua A. Holmes, 42 ECAB 231, 236 (1990).

14

See Leslie M. Mahin, 55 ECAB 311 (2004).

4

ORDER
IT IS HEREBY ORDERED THAT the January 29, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 15, 2014
Washington, DC

Patricia Howard Fitzgerald, Acting Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

